Citation Nr: 0428341	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiac 
disability, to include as secondary to the veteran's service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 until January 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Huntington, West Virginia.

Subsequent to certification of this appeal to the Board, in 
September 2004, the veteran submitted additional documents to 
be associated with the claims file.  Such documents included 
various VA treatment reports and report of a Persian Gulf 
examination performed in April 1998.  A review of the claims 
folder reveals that such documents were already of record at 
the time of certification to the Board.  As the additional 
records are merely duplicates of evidence previously 
considered by the RO, there is no need for the Board to 
remand this appeal pursuant to Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

In addition to the treatment records described above, the 
veteran in September 2004, also submitted a letter requesting 
service connection for nerve damage in connection with Agent 
Orange exposure.  This issue has not been adjudicated by the 
RO to date, and the Board therefore refers it back to the RO 
for appropriate action.
Furthermore, in an earlier statement received by the RO in 
October 2001, the veteran appears to have raised a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  Again, 
as this issue has not been adjudicated by the RO, it is 
referred back for appropriate action.

The issues of entitlement to service connection for a cardiac 
disability, and hypertension, to include as secondary to the 
veteran's service connected PTSD, are addressed in the REMAND 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The competent evidence of record does not show a currently 
diagnosed foot disability (as manifested by dorsal pressure 
tendonitis, 3rd right toe, transverse complete subacute 
fracture of the base of the 2nd ray of the left foot, mild 
osteopenia, stress fracture, degenerative arthritis or 
dermatophytosis) that is causally related to active service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service, nor may arthritis of the feet be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
direct service connection claim, including on a presumptive 
basis.  That correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, documents associated with a 
determination of the Social Security Administration are of 
record.  Finally, the veteran's statements in support of his 
claim are affiliated with the claims folder.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional clinical reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Factual background

The veteran's January 1966 pre-induction examination does not 
reveal any abnormalties of the feet, nor did the veteran 
claim any foot trouble in a report of medical history 
completed at that time.  

In a March 1966 in-service treatment report the veteran was 
noted to have 2nd degree pes planus, bilateral, asymptomatic.  
No subjective complaints were voiced.  

The remainder of the service medical records are absent any 
complaints or treatment regarding either foot.  The veteran's 
separation examination in January 1968 indicated normal feet.  

Following service, an October 1982 treatment report written 
by W. A. K., M.D., reveals that the veteran injured his ankle 
at work the previous day.  He had slipped from a ladder.  X-
rays showed no fracture or dislocation.  The report did not 
specify which ankle sustained the trauma.  It does not appear 
that there was any follow-up care for that injury.

An August 1999 VA outpatient treatment report indicated 
dorsal pressure tendonitis, 3rd right toe.  

Upon VA examination in May 2000, the veteran had tenderness 
over the metatarsal phalangeal joints of the feet.  Physical 
examination revealed no functional restrictions of the lower 
extremities.  No deficits of weight bearing were noted.  
Following the examination, a diagnosis of dermatophytosis, of 
the feet was rendered.  

X-rays taken in May 2000 show a transverse complete subacute 
fracture of the base of the 2nd ray of the left foot.  The 
rest of the bone demonstrated mild osteopenia.

A June 2000 VA clinical record noted complaints of lower 
extremity pain.  Another treatment note revealed that he had 
degenerative arthritis of the feet.  

An April 2001 VA clinical record showed a complaint of left 
foot pain.  Another report, also in April 2001, specifically 
showed complaints of ankle pain.  Discoloration of the ankles 
was also noted.

In May 2001, the veteran completed a pain questionnaire 
relating to a state disability claim.  He reported foot pain.  

A June 2001 VA treatment record revealed that the veteran had 
a rash on the soles of both feet, which was painful and 
itchy.  The veteran stated that such rash began in Vietnam 
and had persisted.  

A June 2001 evaluation performed at OccuMatrix Health Clinic 
noted complaints of pain and swelling in the feet due to 
"jungle rot."  The veteran reported that his walking was 
limited to several blocks at one time.  He could only stand 
continuously for about 10 minutes.  Upon physical 
examination, his feet revealed scattered scaling and 
hyperkeratosis, primarily on the soles.  His gait was normal 
and he could stoop, kneel, crouch, tandem walk and walk on 
his heels and toes.  The diagnosis was dermatophytosis of the 
feet, inadequately treated.

The veteran was examined by VA in July 2001.  At that time, 
he complained of left foot pain.  He stated that he had 
jungle rot while serving in Vietnam.  Objectively, he had 
exfoliating skin lesions on the plantar surface of both feet.  
There was some tenderness over the head of the second right 
metatarsal.  The diagnosis was mild jungle rot of the feet.

In a statement received by the RO in October 2001, the 
veteran reported that he had experienced foot problems since 
service.  He described the condition as jungle rot and 
explained that he had to soak his feet in a Clorox/water 
solution every day, to keep his skin from opening and 
peeling.

On VA outpatient treatment in June 2002, tinea pedis was 
diagnosed.  The veteran reported a history of tinea pedis 
since 1967.  The veteran complained of foot pain with 
swelling of his great toe joint, and bunion deformity.  
Physical examination revealed moderate bunion deformity of 
the left first metatarsal phalangeal joint.  The assessment 
was hallux abductovalgus.  

When seen on VA outpatient treatment in August 2002, physical 
examination revealed soft tissue swelling at the dorsum of 
the right foot, mostly pitting in nature.  There was pain in 
and about the midfoot of the left foot.  The assessment was 
multiple stress fractures of the left foot.

Analysis

In the present case, the competent clinical evidence of 
record establishes that the veteran currently has orthopedic 
and dermatologic foot disabilities.  The Board will first 
consider whether service connection is warranted for an 
orthopedic foot disability.

Orthopedic foot disability

The veteran has voiced complaints of bilateral foot pain, and 
the record reveals current diagnoses of dorsal pressure 
tendonitis, 3rd right toe, multiple stress fractures of the 
left foot, and degenerative arthritis of the feet.  Thus, the 
first element of a service connection claim has been met.  

The Board will next consider whether the veteran sustained 
injury or disease of the feet in service, as his feet were 
noted as normal on entrance examinations.  In this regard, it 
is noted that a March 1966 in-service record noted 
asymptomatic 2nd degree pes planus.  No complaints or 
symptoms of pes planus were noted during service.  Moreover, 
the service medical records contained no other findings 
relating to a foot disability and the veteran's discharge 
examination was normal.  Further, there has been no 
demonstration of complaints or findings of a pes planus 
disability subsequent to service.

Based on the foregoing, the Board finds that the single 
isolated notation of pes planus does not support a finding of 
chronic disability.  Without any symptomatology in service, 
it cannot be said that a foot disability was incurred at that 
time.  Moreover, although arthritis is regarded as a chronic 
disease under 38 C.F.R. § 3.309(a), presumptive service 
connection is not for application because the disease was not 
shown to be manifest or aggravated to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   

Finally, in addition to there being no showing of an in-
service bilateral foot disability, the claims file is also 
lacking a competent etiological opinion to establish that a 
current orthopedic foot disability is causally related to 
active service.  Without such an opinion, the claim must 
fail.

Dermatological foot disability

With respect to a dermatological foot disability, the 
evidence does establish current diagnoses of dermatophytosis, 
tinea pedis and jungle rot.  Thus, the first element of a 
service connection claim is satisfied as to a dermatological 
bilateral foot disability.

However, with respect to the second element of a service 
connection claim, the veteran's service medical records do 
not reveal complaints of, or treatment for, any dermatologic 
foot condition, and a dermatologic foot disability was 
initially demonstrated years after service.  The record does 
not contain a competent clinical opinion that relates any 
dermatologic foot disability to service.  A dermatologic foot 
disability was initially demonstrated too remote from service 
to be reasonably related to service.  For these reasons, an 
award of service connection is not justified.  

In reaching the above conclusion, it is acknowledged that the 
October 2003 supplemental statement of the case cites a 
finding of tinea pedis upon enlistment.  The Board has 
reviewed the service medical records with great scrutiny and 
again finds no mention of any dermatological foot condition 
at any time during active service. 

Final considerations

Thus, in conclusion, the evidence fails to support a claim of 
entitlement to service connection for a foot disability, 
either orthopedic or dermatologic.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The record does not reflect that 
the veteran has been provided VCAA notice as to the secondary 
service connection aspect of the hypertension and cardiac 
disability claims.

Additionally, the October 2001 opinion letter of record is 
not adequate as to the veteran's specific hypertension and 
cardiac claims.  The Board finds that, in order to fairly 
evaluate the merits of the veteran's cardiac and hypertension 
claims, another opinion, specifically addressing the facts of 
the veteran's case, should be sought. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and any other applicable legal 
precedent, with regard to the secondary 
service connection aspect of the cardiac 
and hypertension claims. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
secondary service connection claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  He should also 
be advised to send any additional 
evidence in his possession, pertinent to 
the issues on appeal, to VA.  

2.  Request that an appropriate 
specialist review the veteran's claims 
file and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's currently diagnosed 
hypertension and/or cardiac disabilities 
are etiologically related to service or 
to his service-connected PTSD.  All 
conclusions should be accompanied by a 
clear rationale specific to the facts of 
the veteran's case, and supported by the 
evidence of record.  The examiner should 
comment as to the articles and scientific 
studies cited in the October 2001 opinion 
letter and he should also comment as to 
any other risk or environmental factors 
specific to the veteran which may have 
also contributed to the veteran's 
specific hypertension and cardiac 
disabilities.  If it is believed that a 
physical examination is necessary in 
order to fully respond to this query, 
then one should be scheduled and all 
necessary tests and procedures should be 
conducted.  The examination report must 
indicate that the claims file was 
reviewed.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



